Freedman, P. J.
The plaintiff brings this action to recover the amount of two loans of $300 and $100, respectively, claimed by him to have been made to the A. W. Hannington Manufacturing Co., in July, 1897. He alleges, in his complaint, that, subsequent to the time of the loans, these defendants, Christman, Ehrlich & Co., succeeded to and acquired all the rights and interests of the said A. W. Hannington Manufacturing Co.
These defendants, by their answer, deny the making of the loans and allege as a counterclaim that the plaintiff was at the time .the loans are alleged to have been made, indebted to the A. W-. Hannington Manufacturing Co., in a sum largely in excess of the amount of said loans. The testimony is conflicting. The evidence on behalf of the plaintiff as to the loan of $300 being squarely contradicted by two witnesses for the defendants ' who gave testimony to the effect that the loan was made to the defendant Christman, personally, and upon his credit alone. As to the second loan the defendants introduced testimony tending to show that when the plaintiff made that loan, he requested that the amount be placed to his credit with the A. W. Hannington Manufacturing Co., upon an indebtedness then existing against him in favor of said company, which was done. Testimony was also given by the defendants, from which the court might reasonably find that at the time of said loan, the plaintiff was actually owing said company more than the amount of that loan.
This testimony was contradicted by the plaintiff.
The issues thus raised were questions of fact, to be determined by the court, and were decided in favor of the defendants. The attention of this court has not been called upon this appeal to any exceptions taken by the plaintiff, and it does not appear that injustice has been done or that the judgment is against the weight of evidence.
The judgment must, therefore, be affirmed.
MacLean and Leventritt, JJ., concur.
Judgment affirmed, with costs.